 1   SEYFARTH SHAW LLP
     M. Ryan Pinkston (SBN 310971)
 2   rpinkston@seyfarth.com
     Christopher J. Harney (SBN 322306)
 3   charney@seyfarth.com
     560 Mission Street, Suite 3100
 4   San Francisco, California 94105
     Telephone: (415) 397-2823
 5   Facsimile: (415) 397-8549

 6   Attorneys for
     Turner Construction Company
 7

 8

 9
                                  UNITED STATES BANKRUPTCY COURT
10                                NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION
11
                                                             Case No.: 19-30089
12   In re:                                                  Chapter 11
                                                             Hon. Dennis Montali
13   PG&E CORPORATION,
                                                             (Request for joint administration pending)
14                          Debtors.
                                                             TURNER CONSTRUCTION
15   In re:                                                  COMPANY’S PRELIMINARY
                                                             OBJECTION AND RESERVATION OF
16   PACIFIC GAS & ELECTRIC COMPANY,                         RIGHTS WITH RESPECT TO DEBTORS’
                                                             OPERATIONAL INTEGRITY MOTION
17                          Debtors.                         (DKT. NO. 12), LIEN CLAIMANTS
                                                             MOTION (DKT. NO. 13) AND DIP
18                                                           FINANCING MOTION (DKT. NO. 22)

19
              Creditor Turner Construction Company (“Turner”) hereby files this preliminary objection to the
20
     Motion to Pay Prepetition Obligations Owed to Certain Safety and Reliability, Outage, and Nuclear
21
     Facility Suppliers (Dkt. No. 12) (the “Operational Integrity Motion”), Motion to Pay Prepetition
22
     Obligations Owed to Lien Claimants (the “Lien Claimants Motion”) (Dkt. No. 13), and Motion to
23
     Authorize Senior Secured, Superpriority, Postpetition Financing (the “DIP Financing Motion”) (Dkt.
24
     No. 22) (collectively, the “Motions”) filed by Debtors PG&E Corporation (“PG&E Corp.”) and Pacific
25
     Gas & Electric Company (the “Utility”) (collectively, the “Debtors”). In support thereof, Turner
26
     respectfully states as follows:
27

28
      TURNER CONSTRUCTION COMPANY’S PRELIMINARY OBJECTION AND RESERVATION OF RIGHTS WITH
       RESPECT TO DEBTORS’ OPERATIONAL INTEGRITY, LIEN CLAIMANTS, AND DIP FINANCING MOTIONS
                                         CASE NO. 19-30089
     Case:   19-30089
     54655963v.1
                         Doc# 123      Filed: 01/31/19    Entered: 01/31/19 01:48:37      Page 1 of 4
 1                                                 BACKGROUND

 2           The Utility and Turner are counterparties to a Master Services Agreement, as amended, pursuant

 3   to which Turner has provided prepetition and postpetition construction services on various projects.

 4   Turner and its numerous subcontractors continue to provide construction services on numerous projects,

 5   including mission critical work with respect to the Debtors’ energy grid. Turner is owed at least $20

 6   million for unpaid prepetition services that it has performed for the Debtors (which includes over

 7   $6.6 million in retainage) and is also owed an increasing amount for postpetition services being provided

 8   to the Debtors. Notably, Turner’s prepetition and postpetition claims against the Debtors are secured by

 9   constitutional and statutory liens in favor of Turner against the Debtors’ property and equipment for
10   amounts owed.1

11                                                   OBJECTIONS

12           A.      The Operational Integrity Motion

13           In the Operational Integrity Motion, the Debtors request authority to pay prepetition obligations

14   totaling $116,200,000 owed to certain vendors, suppliers, service providers, and other creditors that the

15   Debtors argue are critical to the Debtors’ operations (the “Critical Vendors”). Although the Debtors

16   state that certain vendors are critical to their operations, they fail to identify with specificity a single

17   Critical Vendor that they intend to pay pursuant to the motion or the amount that they request to pay any

18   Critical Vendor. Instead, the Debtors propose to delegate the responsibility of designating particular

19   vendors as critical to a “Supplier Management Committee.” The Debtors provide scant details regarding
20   this committee, including which individuals will serve on the committee, their qualifications, how the

21   committee will reach its determinations, by when the determinations will be reached, or whether said

22   determinations will remain subject to this Court’s review and approval.

23           The Debtors have not provided sufficient details regarding the nature and scope of the relief

24   sought in order to permit a thorough vetting of the Operational Integrity Motion. Therefore, Turner

25

26           1
              As the Debtors acknowledge, Turner is entitled to administrative expense priority status with
27   respect to the Debtors’ unpaid obligations arising from Turner’s postpetition services. (See Lien
     Claimants Motion, at 15:27-16:1 (citing 11 U.S.C. § 503(b)(1)(A)).)
28                                                        2
      TURNER CONSTRUCTION COMPANY’S PRELIMINARY OBJECTION AND RESERVATION OF RIGHTS WITH
       RESPECT TO DEBTORS’ OPERATIONAL INTEGRITY, LIEN CLAIMANTS, AND DIP FINANCING MOTIONS
                                         CASE NO. 19-30089
     Case:   19-30089
     54655963v.1
                          Doc# 123      Filed: 01/31/19      Entered: 01/31/19 01:48:37          Page 2 of 4
 1   objects on a preliminary basis and reserves all of its rights with respect to the interim and final relief

 2   sought in the Debtors’ Operational Integrity Motion.

 3           B.      The Lien Claimants Motion

 4           In the Lien Claimants Motion, the Debtors request authority to pay prepetition claims of certain

 5   creditors who provide goods and services to the Debtors and may be permitted to assert statutory or

 6   possessory liens against the Debtors’ property and equipment in the event of non-payment (the “Lien

 7   Claimants”). In particular, the Debtors propose to pay approximately $25,800,000 on an interim basis

 8   and $65,500,000 on a final basis to the Lien Claimants on a “case-by-case basis.”

 9           The Debtors’ Lien Claimants Motion lacks details regarding the criteria the Debtors intend to use
10   to determine which creditors will be paid pursuant to the motion, how much they will be paid, and

11   whether determinations regarding payments will be subject to this Court’s review and approval. In fact,

12   the Lien Claimants Motion provides even fewer details than the Operational Integrity Motion with

13   respect to how the Debtors will identify which creditors will receive payments pursuant to the motion.

14   The Debtors have not provided sufficient details regarding the nature and scope of the relief sought in

15   order to permit a thorough vetting of the Lien Claimants Motion. Therefore, Turner objects on a

16   preliminary basis and reserves all of its rights with respect to the interim and final relief sought in the

17   Debtors’ Lien Claimants Motion.

18           C.      The DIP Financing Motion

19           Turner understands from the DIP Financing Motion, the proposed order thereto, and
20   representations made to Turner’s counsel by the Debtors’ counsel that the “DIP Liens” granted pursuant

21   to the DIP Financing Motion will be junior and subject to perfected repairmen/materialmen/mechanic’s

22   liens (defined in the DIP Financing Motion as “Senior Permitted Liens” and “Permitted Prior Liens”).

23   Based on the representations made by the Debtors’ counsel, Turner does not object to the DIP Financing

24   Motion at this time, but reserves its right to object to the DIP Financing Motion and the relief sought

25   therein on a final basis.

26

27

28                                                         3
      TURNER CONSTRUCTION COMPANY’S PRELIMINARY OBJECTION AND RESERVATION OF RIGHTS WITH
       RESPECT TO DEBTORS’ OPERATIONAL INTEGRITY, LIEN CLAIMANTS, AND DIP FINANCING MOTIONS
                                         CASE NO. 19-30089
     Case:   19-30089
     54655963v.1
                          Doc# 123      Filed: 01/31/19     Entered: 01/31/19 01:48:37         Page 3 of 4
 1                                       RESERVATION OF RIGHTS
 2          Turner reserves the right to: (a) amend, supplement or otherwise modify this preliminary
 3
     objection on any grounds whatsoever, regardless of whether those grounds are addressed herein; (b) to
 4
     raise such other and further objections to the extent that the Debtors’ Motions are continued; and (c) to
 5
     raise such other and further objections when the Debtors seek entry of a final order with respect to the
 6
     relief sought in the Motions.
 7

 8   DATED: January 31, 2019                      SEYFARTH SHAW LLP

 9                                                By:    /s/ M. Ryan Pinkston
                                                         M. Ryan Pinkston
10                                                       Christopher J. Harney

11
                                                  Attorneys for Turner Construction Company
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                       4
      TURNER CONSTRUCTION COMPANY’S PRELIMINARY OBJECTION AND RESERVATION OF RIGHTS WITH
       RESPECT TO DEBTORS’ OPERATIONAL INTEGRITY, LIEN CLAIMANTS, AND DIP FINANCING MOTIONS
                                         CASE NO. 19-30089
     Case:   19-30089
     54655963v.1
                         Doc# 123     Filed: 01/31/19     Entered: 01/31/19 01:48:37        Page 4 of 4
